           Case 1:18-cr-00032-DLF Document 109 Filed 03/14/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

                v.
                                           Crim. No. 18-CR-32-2 (DLF)
 CONCORD MANAGEMENT AND
 CONSULTING LLC,

                 Defendant.


 GOVERNMENT’S UNOPPOSED MOTION TO EXTEND DEADLINE TO RESPOND


          On March 4, 2019, defendant Concord Management and Consulting filed a motion for a

bill of particulars. Dkt. No. 104. Under D.C. Local Criminal Rule 47(b), the government’s

response is currently due on March 18, 2019. The government respectfully requests a one-week

extension of its deadline to respond, to March 25, 2019. As reflected in the attached proposed

order, the government has agreed to request that the Court give the defendant an extra week to

file its reply. The defense does not oppose this motion.

                                     Respectfully submitted,

ROBERT S. MUELLER, III                                     JESSIE K. LIU
Special Counsel                                            United States Attorney

By: /s/                                                    By: /s/
Jeannie S. Rhee                                            Jonathan Kravis
L. Rush Atkinson                                           Deborah Curtis
950 Pennsylvania Avenue NW                                 Kathryn Rakoczy
Washington, D.C. 20530                                     555 Fourth Street NW
Telephone: (202) 616-0800                                  Washington, D.C. 20530
                                                           Telephone: (202) 252-6886

JOHN C. DEMERS
Assistant Attorney General for National Security

By: /s/
        Case 1:18-cr-00032-DLF Document 109 Filed 03/14/19 Page 2 of 2



Heather N. Alpino
U.S. Department of Justice
National Security Division
950 Pennsylvania Ave. NW
Washington, D.C. 20530
Telephone: (202) 514-2000




                                      2
        Case 1:18-cr-00032-DLF Document 109-1 Filed 03/14/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

               v.
                                             Crim. No. 18-CR-32-2 (DLF)
 CONCORD MANAGEMENT AND
 CONSULTING LLC,

                Defendant.


                                      PROPOSED ORDER

        Upon consideration of the government’s unopposed motion to extend the deadline to

respond to the defendant’s motion for a bill of particulars, it is hereby

        ORDERED that the government’s motion is GRANTED. The government’s response to

the defendant’s motion is now due on March 25, 2019. The defendant’s reply is due on April 8,

2019.



Date: March ___, 2019                                  ______________________________
                                                       Hon. Dabney Friedrich
                                                       United States District Judge
